UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26869 WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 2 California 33-0563307 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 17782 Sky Park Circle, Irvine, CA 92614 ( Address of principle executive offices ) (714) 662-5565 (Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 2 (A California Limited Partnership) INDEX TO FORM 10 – Q For the Quarterly Period Ended December 31, 2014 PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Condensed Balance Sheets As of December 31, 2014 and March 31, 2014 3 Condensed Statements of Operations For the Three and Nine Months Ended December31, 2014 and 2013 4 Condensed Statement of Partners' Equity (Deficit) For the Nine Months Ended December 31, 2014 5 Condensed Statements of Cash Flows For the Nine Months Ended December 31, 2014 and 2013 6 Notes to Condensed Financial Statements 7 Item 2.Management's Discussion and Analysis of FinancialCondition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risks 18 Item 4.Controls and Procedures 18 PART II. OTHER INFORMATION Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 Signatures 21 WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 2 (A California Limited Partnership) CONDENSED BALANCE SHEETS (Unaudited) December 31, 2014 March 31, 2014 ASSETS Cash $ $ Investments in Local Limited Partnerships, net (Note 2) - - Other assets Total Assets $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Liabilities: Accrued fees and expenses due to General Partner and affiliates (Note 3) $ $ Total Liabilities Partners’ Equity (Deficit): General Partner Limited Partners (20,000 Partnership Units authorized; 15,573 and 15,588, respectively, Partnership Units Issued and outstanding, respectively) ) ) Total Partners’ Equity (Deficit) ) ) Total Liabilities and Partners’ Equity (Deficit) $ $ See accompanying notes to condensed financial statements 3 WNC HOUSING TAX CREDIT FUND IV, L.P., SERIES 2 (A California Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended December 31, 2014 and 2013 (Unaudited) Three Months Nine Months Three Months Nine Months Reporting fees $
